Title: To Thomas Jefferson from Stephen Cathalan, Jr., 9 August 1805
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Marseilles the 9th. august 1805—
                  
                  Since my last Respects of the 9th. last may, whereof here  I inclosed a Copy, I was Informed with great Concern of the unfortunate events happened to my Shipments for your, Mr. Madison, & Mr. B. Butler’s accounts by the Ship new orleans, which you have Confirmed me by your most respected favor of the 5th. last may, Received via Messicca on the 9th. Inst.
                  however by a Letter Received yesterday from norfolk virga. Mr. Allen Co-owner of that Ship, had wrote there on the 14th. may from Halifax, he hoped very soon to be Cleared and to arive Safe with that Ship at norfolk, which gives me hopes, you will have Shortly after received your Provisions, not Doubting your Packages, to 
                     your Directions, will all have been Respected, & ought even had been forwarded to you, from that Place, & before any Proper Claim for your own Property Should have been made,—unless already Drunk or eated, being too tempting objects for the Palates of Cruisers’ Crews.
                  This was the 1st. motive I have not Sent to you a new Supply by Mr. Julius Oliver’s Brig Jefferson, who Sailed from this Port for Philadelphia on the 31st. July also.
                  the 2d. motive was this, Mr. Jourdan of Peris From whom I desired hermitage virgin wine for you by that Brig, answered me that their present Season was not proper to Send Such white wine, which might ferment in the Passage & Break many Bottles, & to wait till october next, when I will then make a Shipment for you of it and of new fruits;—
                  Oliver has Shipped any for his acct. he has only a few Boxes anchovies, olives, common capers, almonds & very good Salad olive oil; with red & white Frontignac wine.
                  Should you wish some of the above in writing to him to the Care of Mr. Charles G. Paleske at Philada. he will gladly send them to you, at 1st. Cost Prices, or be happy in begging you to Accept them;
                  This Letter I send via Bordeaux under that Cover, in vidè my young friend Julius Oliver should be safely then arived, he may forward or deliver it himself wishing much to present you his Faithfull Respects with those he is charged with from me & my Family, as Soon as his mercantile affairs will permit him to Pay you a visit;
                  I accepted on the 10th. July ulto. his Resignation of my Chancelor, & to give him a testimony of his Good Behaviour, I delivered him a Certificate for usefull Services while he held that office, to serve him as an Introduction, towards the honble. head officers of the united States Governt. and other Gentln. employed in that Service.
                  I hope he may be Back here in one year hence, & with your kind approbation he may Resume his office of Chancelor and assist me;
                  my Mother & Daughter & I always very Gratefull for your kind recollection & Compliments, we beg you to accept the assurances of our Best Respects I having the honor to be for ever 
                  my Respected Sir Your most obedient & Faithfull Servant
                  
                     Stephen Cathalan Junr.
                  
                  
                     now that a Glorious Peace is made with Tripoly, one or two Schooners of the U.S. unnecessary for the Service of the navy, Could not be usefully employed as packets from Washington to Marseilles, Coast of Spain & Back to Washington, to bring letters,  Packages, provisions, tobacco &c. & passengers;
                     in Such a Case, it would be necessary on acct. of the too Long quarantine, Permission Should be Given here to Land & Load in quantities for quickest Dispatch, taking usual precautions, our health office here is frighted of the Yellow fever, & to prevent it’s introduction is very 
                        Severe, which halts much trade between the Two countries, the quarantine is 30 Days, & Goods not Customary, except Letters, cannot be Landed, in Town but after 15 Days quarantine; while in Bordeaux the quarantine is for few Days; impossible here to obtain reddress on that account.
                  
                  
                     S. Cn. J
                  
                  
                     I Beg you to excuse my bad handwriting,
                  
               